Citation Nr: 1744325	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  08-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of injuries to the left ring and middle finger, to include on an extraschedular basis and excluding a period of temporary total evaluation. 

2.  Entitlement to an initial compensable disability rating for residuals of an injury to the right fifth finger, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to February 1997, August 1997 to April 1998, October 2001 to September 2002, and from March 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a June 2008 rating decision, the RO granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for surgery on the Veteran's service-connected left fingers, beginning on August 13, 2008.  A noncompensable disability rating was reinstated as of August 1, 2008. 

In October 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In November 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed with the Board.  A transcript of that hearing has been associated with the claims file. 

In a December 2013 letter, the Veteran was informed that the Veterans Law Judge who held the November 2010 hearing was no longer at the Board and he was provided an opportunity to testify at another hearing.  38 C.F.R. § 20.707.  In a January 2014 response, the Veteran stated he would like to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.  He was scheduled for a video conference hearing in March 2014.  The Veteran notified VA in February 2014 that he was unable to attend the scheduled March 2014 video conference hearing and requested that it be rescheduled.  He was rescheduled for a video conference hearing in September 2015 before a Veterans Law Judge of the Board, which was then cancelled by the Veteran. 

This matter was last before the Board in March 2016, at which time the issues were remanded for additional evidentiary development.  For the reasons discussed below, another remand is required before the Board can adjudicate the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2016 to evaluate the severity of his finger disabilities.  Subsequently, in a June 2017 written brief, the Veteran's representative stated that the symptoms of his respective disabilities have worsened since the last VA examination.  Specifically, the representative stated that the Veteran's finger disabilities were so severe that they caused frequent weakness of the hands with an inability to grasp and manipulate objects.  At the time of the August 2016 VA examination, the Veteran was noted to still be able to lift/grasp objects in excess of five to seven pounds one time.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a worsening of the Veteran's respective finger disabilities since the last examination, a new examination should be obtained on remand.

Since the claims file is being returned, it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA orthopedic examination to determine the current severity of his disabilities of the left ring and middle finger, as well as his disability of the right fifth finger.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the fingers.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The VA examiner should specifically comment on contentions made by the Veteran's representative that the finger disabilities were so severe that they caused frequent weakness of the hands with an inability to grasp and manipulate objects.  

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




